Citation Nr: 1708744	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-22 251	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for migraine headaches, rated as noncompensable prior to November 17, 2016, and as 30 percent disabling as of that date.  

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied service connection for tinnitus and an acquired psychiatric disorder to include PTSD and anxiety, as well as compensable ratings for migraine headaches and hypertension.

In a February 2017 supplemental statement of the case, the AOJ continued the denials of service connection and a compensable rating for hypertension.  In a February 2017 rating decision, the RO granted a 30 percent rating for migraine headaches effective November 17, 2016, but denied a compensable rating prior to that date.  The matter was not granted in full and accordingly has been certified to the Board for appellate review along with the other appealed issues.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

On March 1, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


